Title: From John Adams to Charles Cushing, 19 October 1756
From: Adams, John
To: Cushing, Charles


     
      My Friend
      Worcester, Oct. 19th 1756
     
     I look upon myself obliged to give you the reasons that induced me to resolve upon the study and profession of the law, because you were so kind as to advise me to a different profession. When yours came to hand I had thoughts of preaching, but the longer I lived, and the more experience I had of that order of men, and of the real design of their institution, the more objections I found in my own mind to that course of life. I have the pleasure to be acquainted with a young gentleman of a fine genius, cultivated with indefatigable study, of a generous and noble disposition, and of the strictest virtue, a gentleman who deserves the countenance of the greatest men and the charge of the best parish in the Province. But with all these accomplishments, he is despised by some, ridiculed by others, and detested by more, only because he is suspected of Arminianism. And I have the pain to know more than one, who has a sleepy stupid soul, who has spent more of his waking hours in darning his stockings, smoaking his pipe, or playing with his fingers than in reading, conversation or reflection, cry’d up as promising young men, pious and orthodox youths and admirable Preachers. As far as I can observe, people are not disposed to inquire for piety, integrity, good sense or learning in a young preacher, but for stupidity (for so I must call the pretended sanctity of some absolute dunces), irresistible grace and original sin. I have not in one expression exceeded the limits of truth, tho’ you think I am warm. Could you advise me, then, who you know have not the highest opinion of what is called Orthodoxy, to engage in a profession like this.* But I have other reasons too numerous to explain fully. This you will think is enough. What I said to you in my last, against the practitioners in the law, I cannot recollect. It is not unlikely my expressions were unguarded, as I am apt to speak and write too much at random. But my present sentiments are that some of those practitioners adorn and others disgrace, both the law that they profess and the country they inhabit. The students in the law are very numerous and some of them, youths of which no country, no age, would need to be ashamed—and if I can gain the honor of treading in the rear and silently admiring the noble air and gallant atchievements of the foremost rank, I shall think myself worthy of a louder triumph, than if I had headed the whole army of orthodox preachers.
     The difficulties and discouragements I am under are a full match for all the resolution I am master of. But I comfort myself with this consideration. The more danger the greater glory. The general who at the head of a small army, encounters a more numerous and formidable enemy, is applauded if he strove for the victory and made a skillful retreat, although his army is routed and a considerable extent of territory lost. But if he gains a small advantage over the enemy, he saves the interest of his country, and returns, amidst the acclamations of the people bearing the triumphal laurel to the capitol. (I am in a very bellicose temper of mind to night, all my figures are taken from war.) I have cast myself wholly upon fortune, what her ladyship will be pleased to do with me I can’t say. But wherever she shall lead me, or whatever she shall do with me, she cannot abate the sincerity with which I trust I shall always be your friend,
     
      John Adams
     
     
      * After I had wrote so far I received yours for which I return my thanks and pray the continuance of your favors.
     
    